Title: To Thomas Jefferson from Richard Claiborne, 17 February 1788
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
London No. 15 Bartlets Buildings 17. February 1788.

I have received a letter from Mr. L’Ormerie, respecting the Tract or parcel of Land, sold to him by Colonel Saml. Blackden, on which subject, he informed me he had spoken to you, and I have answered him this day, which reply he will no doubt show  you. I have to express to your Excellency that I will chearfully subscribe to any thing that may do justice, and give satisfaction to Mr. L’Ormerie, and am well convinced that Mr. Banks will do the same. Colonel Blackden I have not heard from some time; when he wrote me last he was at Dunkirk, Hotel D’Angleterre, and was about to leave it on a Tour to some other part of France; his address will however be easy to be obtained there, and I hope he will proceed to have every thing adjusted and concluded properly.
Yesterday I received letters from Virginia, informing me that the material subjects then in hand before the Legislature were, The Foederal Constitution, the payment of British Debts, a law exonerating the person of a Debtor from Confinement, a Bankrupt Law for the Merchants, and a Law making answerable every species of property a man has by sale and execution, on motion of a Jury, for all Debts contracted thereafter. It was apprehended that the new Constitution would not be agreed to under its present form; a special Convention was to be appointed to take it in hand, and to decide on its merits. Mr. Henry and Genl. Lawson were against the payment of British Debts, and Mr. Mason and Colonel Nicholas, in favor of them. Mr. Henry appears to have the most leading weight in the House, haveing spun out the session much longer than was expected, because things did not please him on the first view. It appears that the Kentuckie Country, will be a seperate Government, in about 12 months.
The greatest subjects on the Tapis here are, The Trial of Mr. Hastings, the proceedings against Sir Elijah Empey, and the Slave Trade. The latter appears to be engrossing the general attention of the people of England, and many petitions are already before Parliament upon the subject.
I am sorry to hear from Virginia, that the Production of Mr. Adams on the American Constitutions, has rendered him very unpopular in that Country generally.
Hoping you have health and happiness; I have the honor to be, with the greatest respect, Your Excellency’s most obedient, and most humble Servant,

Rd. Claiborne

